Order and judgment (one paper), Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about October 13, 2006, which granted the petition brought pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s parole application, ordered a de novo hearing on the parole application, and denied respondent’s cross motion to change venue to Albany County, unanimously reversed, on the law, without costs, the grant of the petition and direction that there be a de novo hearing vacated, and the cross motion granted.
Inasmuch as the challenged parole determination was made in Albany County, where respondent has its principal office, Albany, and not New York County is a proper venue for this proceeding (see CPLR 506 [b]; Matter of Ramirez v Dennison, 39 AD3d 310 [2007]; Matter of Howard v New York State Bd. of Parole, 5 AD3d 271 [2004]). Concur—Saxe, J.P., Friedman, Buckley, Catterson and Kavanagh, JJ.